           Case 1:21-cv-07304-LTS Document 2 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DERRICK HARRIS, CEO OF DEFENDERS
OF DUE PROCESS FOUNDATION, INC.,

                             Plaintiff,
                                                                     21-CV-7304 (LTS)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEES
                                                              OR IFP APPLICATION
MAYOR BILL DE BLASIO; CITY OF NEW
YORK,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Derrick Harris (“Harris”), as CEO of Defenders of Due Process Foundation, Inc., brings

this action pro se. 1 To proceed with a civil action in this Court, a plaintiff must either pay

$402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request

authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a

signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Harris submitted the complaint without the filing fees or an IFP application. Within thirty

days of the date of this order, Harris must either pay the $402.00 in fees or submit the attached




       1
         Defenders of Due Process Foundation, Inc. is listed as the sole plaintiff in the caption of
the complaint, which is signed only by Derrick Harris, as CEO of Defenders of Due Process
Foundation, Inc. Corporations, partnerships, and limited liability companies may not appear
without counsel. See Lattanzio v. COMTA, 481 F.3d 137 (2d Cir. 2007) (“[W]e hold that a sole
member limited liability company must be represented by counsel to appear in federal court.”);
Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) (noting that a
corporation cannot proceed pro se). Moreover, as a pro se litigant, Harris cannot act on behalf of
another. See U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n
individual who is not licensed as an attorney may not appear on another person’s behalf in the
other’s cause.” (internal quotation marks and citation omitted)); Iannaccone v. Law, 142 F.3d
553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not
appear on another person’s behalf in the other’s cause.”). Accordingly, Harris may not appear pro
se on behalf of Defenders of Due Process Foundation, Inc.
            Case 1:21-cv-07304-LTS Document 2 Filed 09/03/21 Page 2 of 2




IFP application. If Harris submits the IFP application, it should be labeled with docket number

21-CV-7304 (LTS). If the Court grants the IFP application, Harris will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Harris and note service on

the docket. No summons shall issue at this time. If Harris complies with this order, the case shall

be processed in accordance with the procedures of the Clerk’s Office. If Harris fails to comply

with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 3, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  2
